Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-11, 15-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Information Disclosure Statement
	The information disclosure statement filed 8/3/22 has been considered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-11, 16-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (U.S. Patent Publication No. 2015/0333003) in view of Hamanaka et al. (U.S. Patent Publication No. 2010/0330799).
Referring to figures 1-13, Huang et al. teaches method of forming a silicon die, the method comprising: 
forming a metal region (22/24) above a substrate (10); 
forming a non-metal layer (26/28) over the metal region (22/24); 
forming a plurality of openings (46) in the non-metal layer (26/28); 
forming a non-metal sealing layer (52) over the plurality of openings in the non-metal layer, wherein the non-metal sealing layer (52) seals a top side of the openings (46) to define a plurality of sealed voids over the metal region (see figure 7).
However, the reference does not clearly teach a wire bond pad over the non-metal sealing layer. 
Hamanaka et al. teaches a semiconductor device having a wire bond pad (307) over the non-metal sealing layer (106) (see figure 6, meeting claim 1, 8).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to form a wire bond pad over the non-metal sealing layer in Huang et al. as taught by Hamanaka et al. because it is known in the semiconductor art to provide electrical input/output.
Regarding to claim 2, semiconductor devices (12) are formed in a region of the die below the metal region (see figure 13).
Regarding to claim 3, the semiconductor devices include at least one non-electrostatic-sensitive device (non-ESD) (see paragraph# 9).
Regarding to claim 4, forming a dielectric region (14/20) over the substrate (10); and forming the metal region (22/24) on or in the dielectric region over the substrate (see figure 1).
Regarding to claim 5, the non-metal layer (26/28) over the metal region comprise an oxide dielectric layer (see paragraphs# 12); and forming a plurality of openings (24) in the non-metal layer (26/28) comprises forming the plurality of vias (46) in the oxide dielectric layer (see figure 6).
Regarding to claim 6, wherein forming the non-metal sealing layer (52) over the plurality of openings (46) in the non-metal layer (26/28) comprises forming a non-conformal inter-metal dielectric (IMD) layer (52/54) over the plurality of openings (46, see figure 8).
Regarding to claim 7, forming a passivation layer (52) over the sealed voids (46, see figure 7).
Regarding to claim 8, Hamanaka et al. teaches bonding a wire (310) to the wire bond pad (307, see figure 6).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to form a wire bond pad over the non-metal sealing layer in Huang et al. as taught by Hamanaka et al. because it is known in the semiconductor art to provide electrical input/output.
Regarding to claim 9, forming the plurality of openings (46) in the non-metal layer (26/28) comprises forming a two-dimensional array of openings in the non-metal layer (see figure 7).
Regarding to claim 10, forming at least one metal line (58) in or above the non-metal sealing layer (52); Hamanaka et al. teaches a semiconductor device having a wire bond pad (307) over the non-metal sealing layer (106) (see figure 6, meeting claim 1, 8).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to form a wire bond pad over the non-metal sealing layer in Huang et al. as taught by Hamanaka et al. because it is known in the semiconductor art to provide electrical input/output.
Regarding to claim 11, creating a partial vacuum in the sealed voids (see figure 7).
Regarding to claim 16, a method of forming a semiconductor package, the method comprising:
forming one or more semiconductor devices (12) in or above a substrate (10);
forming a metal shock plate region (22/24) above the one or more semiconductor devices (12);
forming a force mitigation structure (52/46/28/26, it is noted that the same structure would perform the same function as force mitigation) above the metal shock plate region (22/24), the force mitigation structure including a plurality of sealed voids (46) defined in a non-metal region (26/28), the plurality of sealed voids being sealed by a non-metal sealing layer (52) formed on a top side of the sealed voids (46).
However, the reference does not clearly teach a wire bond pad over the non-metal sealing layer. 
Hamanaka et al. teaches a semiconductor device having a wire bond pad (307) over the non-metal sealing layer (106) (see figure 6).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to form a wire bond pad over the non-metal sealing layer in Huang et al. as taught by Hamanaka et al. because it is known in the semiconductor art to provide electrical input/output.
Regarding to claim 17, the non-metal region (26/28) comprises an oxide dielectric layer (see paragraphs# 12).
Regarding to claim 18, the non-metal sealing layer (52/54) formed on the top side of the sealed voids comprises a non-conformal inter-metal dielectric UMD) layer (see figure 8).
Regarding to claim 19, a method of forming an electronic device, the method comprising:
forming a silicon die (100) by a process including: 
forming a metal region (22/24) above a substrate (10);
forming a non-metal layer (26/28) over the metal region;
forming a plurality of openings (46) in the non-metal layer;
forming a sealing layer (52) over the plurality of openings (46) in the non-metal region (26/28) to define a plurality of sealed voids over the metal region, wherein the plurality of sealed voids define a force mitigation structure (26/28/46/52; it is noted that the same structure would perform the same function as force mitigation, see figure 8)).
However, the reference does not clearly teach a wire bond pad over the sealing layer. 
Hamanaka et al. teaches a semiconductor device having a wire bond pad (307) over the sealing layer and the wire bonding pad is conductively coupled to the at least one metal line in or above the non-metal sealing layer (106), performing a bond process to form a conductive connection to the wire bond pad (307), wherein the bond process imparts a force on the force mitigation structure (see figures 5-6, it is noted that the same structure would perform the same function).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to form a wire bond pad over the non-metal sealing layer in Huang et al. as taught by Hamanaka et al. because it is known in the semiconductor art to provide electrical input/output.
Regarding to claim 20, Hamanaka et al. teaches wherein performing the bond process comprises performing a solder ball (210) bonding process that imparts a force on the force mitigation structure (see figure 5).
Regarding to claim 21, Hamanaka et al. teaches wherein performing the bond process comprises performing a wire bond (310) process to connect the silicon die to an electronic component, wherein the wire bond process imparts a force on the force mitigation structure (see figure 6).
Regarding to claim 22, the non-metal region (26/28) comprises an oxide dielectric layer (see paragraphs# 12); and the sealing layer (52) comprises a non-conformal inter-metal dielectric (IMD) layer (see figure 7).
Regarding to claim 23, forming a two-dimensional array of the sealed voids (see figure 7).
Regarding to claim 24, a method of forming a silicon die, the method comprising:
forming a metal region (22/24) above a substrate (10);
forming a non-metal layer (26/28) over the metal region; 
forming a plurality of openings (46) in the non-metal layer;
forming a sealing layer (52) over the plurality of openings (46) in the non-metal layer to define a plurality of sealed voids over the metal region (see figure 7);
forming at least one metal line (58) in or above the sealing layer (52).
However, the reference does not clearly teach a wire bond pad over the non-metal sealing layer. 
Hamanaka et al. teaches a semiconductor device having a wire bond pad (307) over the non-metal sealing layer (106)and wire bond pad (307) is conductively coupled to at least one metal line in or above the non-metal sealing layer (see figure 6).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to form a wire bond pad over the non-metal sealing layer in Huang et al. as taught by Hamanaka et al. because it is known in the semiconductor art to provide electrical input/output.

Allowable Subject Matter
Claims 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 15 are objected because none of the reference teaches forming the sealed voids such that each sealed void has a lateral width that gradually reduces in a tapered manner toward a top end of the sealed void in claim 15.	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thanh Nguyen whose telephone number is (571) 272-1695, or by Email via address Thanh.Nguyen@uspto.gov.  The examiner can normally be reached on Monday-Thursday from 6:00AM to 3:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yara Green, can be reached on (571) 270-3035.  The fax phone number for this Group is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to thy Private PAIR system, contact the Electronic Business center (EBC) at 866-217-9197 (toll-free).
/THANH T NGUYEN/Primary Examiner, Art Unit 2893